Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving, by the compute node of the computing system, a query that is directed to data stored in a database, the compute node being designated to execute queries in the computing system;
determining an operation of the received query that returns a first amount of data from the page server to the compute node when executed by the compute node:
generating, by the compute node, one or more text fragments from the received query corresponding to the operation;
serializing, by the compute node, metadata associated with the database to generate serialized metadata;
providing, to the page server of the computing system from the compute node, the one or more text fragments and the serialized metadata, enabling the page server to perform the operation, the page server storing the data in at least one data page;
compiling, by the page server, the one or more text fragments based on the serialized metadata to generate an executable query plan that corresponds to the query; and
executing the executable query plan against the data by the page server as a pushdown query operation that returns a second amount of data that is less than the first amount of data to the compute node.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152